The Chakcellok.
The complainant took no rule nisi to confirm the master’s report, but gave notice to the solicitor of the exceptants of the filing of the report. The exceptions were not filed within eight days from the time of the service of the notice, and on this ground the complainant now moves to strike them out. The exceptants were, by special order, permitted to appear before the master, and to produce witnesses, &c., on the subject of the reference. They were entitled to notice of the proceeding before the master. They appeared there. The complainant should have entered a rule nisi for the confirmation of the report. Decision of Chancellor I. H. Williamson, 1 Plalst. Dig. 230; Brundage v. Goodfellow, 4 Halst. Ch. 513. The motion must be denied.
The exceptions have not been set down for hearing. Either-party might have set them down. 1 Newl. Ch. Pr. 245. Theexceptants ought to have done so at the present term. I have-looked into the exceptions, and find some of them of such a character as entitles the exceptants to a hearing on them, but they must set them down at this term.
Some of the exceptions are based on the ground that the master has sent up no evidence in support of his finding as to certain matters of fact. Objections of this character to the report should be brought before the court, by motion to refer-the report back to the master on those points, or that he send up the evidence on which his report in those respects is based. They are not the subject of exception. Ridifer v. O’Brien, 3 Madd. 44; Tyler v. Simmons, 6 Paige 127; Douglas v. Merceles, 9 C. E. Green 25.